Citation Nr: 1024758	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Veteran testified at a January 2007 video conference hearing that 
was held at the VA medical center (VAMC) in Albany, New York.

This matter was remanded by the Board in June 2007 for further 
development, which was to include:  providing the Veteran with 
notice as to alternative sources of evidence, aside from service 
records or evidence of behavioral changes, regarding her reported 
in-service assault; efforts to ensure that all contemporaneous VA 
treatment records have been obtained; efforts to obtain treatment 
records from the Vet Center in Albany, New York; efforts to 
obtain the Veteran's social security records; efforts to obtain 
private treatment records from Seton Addiction Services, Stratton 
Behavioral Health, and Catholic Charities; if deemed warranted, 
scheduling the Veteran for a VA examination to determine the 
nature and etiology of her claimed psychiatric disorder; and 
readjudicating the Veteran's claim.  Unfortunately, the Board 
finds that further remand of this matter is necessary for the 
reasons expressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, with the Board itself errs in 
failing to insure compliance.  Id.  

The Board's June 2007 remand instructions included that the 
Veteran be notified of alternative sources of evidence that would 
corroborate her reported in-service assault.  The claims file, 
however, reveals that efforts to provide such notice in July 2007 
and July 2008 were both returned to the RO by the United States 
Postal Service as being undeliverable.  In June 2010, the Board 
received a VA Form 21-4138 in which the Veteran advised that she 
is currently obtaining additional treatment records from the VAMC 
in Albany, New York; this form includes her current address.

The Board's June 2007 remand also directed that the RO make 
efforts to obtain the Veteran's treatment records from the Vet 
Center in Albany, New York.  The claims file, however, does not 
document that any such efforts have been made.

Under Stegall the Board is compelled to remand this matter again 
to send notice in accordance with its June 2007 remand to the 
Veteran at the address in her June 2010 VA Form 21-4138 and to 
obtain the Veteran's treatment records from the Vet Center in 
Albany, New York.

Additionally, the Veteran testified at her video conference 
hearing that she was sexually assaulted during a layover in 
Washington, D.C. enroute from New York to her place of station in 
Alabama.  She further testified that she was sexually assaulted 
again on multiple occasions by the same attacker while she was 
stationed at Fort McClellan, Alabama.  At her hearing, she 
identified her alleged attacker by name (L.M.) and recalled that 
he was a member of the United States Marine Corps.  In this case, 
the service personnel records of L.M. are relevant to, and may 
potentially corroborate, the Veteran's reported in-service 
assaults.  As such, efforts should be made to obtain L.M.'s 
service personnel records to corroborate the Veteran's in-service 
assaults in Washington, D.C. and at Fort McLellan, Alabama from 
August to November of 1980.  Hyatt v. Nicholson, 21 Vet. App. 390 
(2007).

Consistent with the Board's June 2007 remand, the Veteran was 
given a VA examination in August 2009 to assess the nature and 
etiology of her claimed psychiatric disorder.  The VA examination 
report reflects a diagnosis of a non-specified personality 
disorder, but does not reflect a diagnosis of any acquired 
psychiatric disorder.  Nonetheless, treatment records from the 
Vet Center and additional VAMC treatment records may potentially 
impact the VA examiner's rendered diagnosis.  Under the 
circumstances, if the RO determines that the newly obtained 
evidence warrants a revised diagnosis and opinion by the VA 
examiner, such a diagnosis and opinion should be obtained via an 
addendum from the VA examiner who performed the August 2009 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding her claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
depression.

This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate her claim, 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran, and advise the 
Veteran as to any alternative sources of 
information, other than her service records 
or evidence of behavioral changes, that may 
constitute credible support evidence of her 
reported in-service assault/stressor.

The Veteran should also be provided a VA 
Form 21-4142 release, and be requested to 
provide on the release the complete name 
and address information for any private or 
VA medical providers who have rendered 
treatment since May 2008 for her claimed 
psychiatric disorder.  The Veteran should 
be requested to sign the release and to 
return it to the RO.

2.  After securing any necessary release 
forms, with full address information, 
obtain all records of medical treatment 
which are not currently associated with the 
Veteran's claims file.  All records 
obtained pursuant to this request must be 
incorporated into the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Contact the National Personnel Records 
Center in St. Louis, Missouri and obtain a 
copy of the Official Military Personnel 
File (OMPF), including all records of his 
assignments, disciplinary actions, police 
reports, and any court-martial records, for 
L.M., as fully identified in the Veteran's 
January 2007 video conference hearing 
transcript.

If efforts to obtain L.M.'s OMPF are 
unsuccessful through the NPRC, such records 
should be requested from any other 
appropriate agency or depository.  The VA 
should provide the agency or depository 
with the appropriate information, as 
needed, showing the name and date of birth 
of L.M., the unit to which L.M. was 
assigned from August to November of 1980, 
and assignment of L.M. to Fort McClellan, 
Alabama.  Associate all documents obtained 
with the claims file.  All efforts to 
obtain these records, and the responses 
received, must be documented in the claims 
file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

4.  Then, if deemed necessary, obtain from 
the VA examiner who performed the August 
2009 VA examination an addendum opinion as 
to the nature and etiology of the Veteran's 
claimed psychiatric disorder.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the requested addendum opinion.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

5.  After completion of the above 
development, the Veteran's claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


